UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6182



DEMETRIC GRAY PEARSON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF MARYLAND; STATE OF MARYLAND COURT OF
SPECIAL APPEALS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cv-03317-RDB)


Submitted: September 26, 2006              Decided: September 29, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Demetric Gray Pearson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Demetric Gray Pearson appeals the district court’s order

dismissing his civil action under 42 U.S.C. § 1983 (2000) as

frivolous under 28 U.S.C. § 1915(e) (2000).   We have reviewed the

record and find that the appeal is frivolous.      Accordingly, we

dismiss the appeal on the reasoning of the district court.     See

Pearson v. U.S. Dist. Ct., Md., No. 1:05-cv-03317-RDB (D. Md.

Jan. 11, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid in the decisional

process.



                                                         DISMISSED




                               - 2 -